Order filed February 10, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00421-CR
                                ____________

                REBECCA VICTORIA HUMARAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 68647


                                    ORDER

      Appellant is represented by appointed counsel, Crespin Michael Linton.
Appellant’s brief was originally due November 5, 2014. We granted a total of 90
days extension of time to file appellant’s brief until February 5, 2015. When we
granted the last extension, we noted that no further extensions would be granted
absent exceptional circumstances. No brief was filed. On February 5, 2015,
counsel filed a further request for extension of time to file appellant’s brief.
Counsel did not allege any exceptional circumstances in the request.
      We deny the request for extension and issue the following order:

      Crespin Michael Linton is ordered to file a brief with the clerk of this
Court on or before March 20, 2015. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.